internal_revenue_service number release date index number ---------------------------------------------------------- ---------------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-150721-04 date october re --------------------------------------- legend husband ---------------------------------------------- wife ---------------------------------------- daughter ------------------------------------------------ daughter’s trust ---------------------------------------------------------------- son ------------------------- trusts ---------------------------------------------------------------------------------- date -------------------------- date ------------------- date ------------------- date --------------------------- date --------------------- year ------- year ------- year ------- dollar_figurea ----------------- dollar_figureb ----------------- dollar_figurec ----------------- dollar_figured ----------------- dollar_figuree --------------- dollar_figuref ----------------- dollar_figureg ----------------- accountant ---------------------- executor of husband’s estate ---------------------- dear -------------- this is in response to a letter from your authorized representative dated date and prior correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301 of the procedure and administration plr-150721-04 regulations to make allocations of husband’s generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows husband and wife resided in a community_property_state on date they executed a_trust agreement creating two irrevocable trusts equal in value for the benefit of their daughter and her descendants daughter’s trust and their son and his descendants son’s trust the trust agreement provides that the trusts for daughter and son shall last for her or his lifetime and shall terminate at her or his death son has a special testamentary_power_of_appointment over the assets of his trust upon daughter’s death the assets of her trust are to be divided into shares for the benefit of her descendants per stirpes husband and wife made gifts to each trust in year and year and each spouse timely filed a form_709 united_states gift and generation-skipping_transfer_tax return for each year each spouse reported a total gift of dollar_figurea dollar_figureb to each trust in year and a total gift of dollar_figurec dollar_figured to each trust in year the form sec_709 were prepared by the spouses’ accountant neither spouse’s gst_exemption was allocated to either of the transfers to the trusts wife died on date in year the executor of wife’s estate allocated wife’s available gst_exemption of dollar_figuree to wife’s year and year transfers to the two trusts on wife’s form_706 united_states estate and generation-skipping_transfer_tax return in year husband made an additional gift to the trusts and timely filed a form_709 prepared by accountant reporting the total value_of_the_gift as dollar_figuref dollar_figureg to each trust no allocation of husband’s gst_exemption was made on the form_709 husband died on date when the gst_exemption amount was dollar_figure the executor of husband’s estate allocated dollar_figure of husband’s gst_exemption to husband’s portion of daughter’s trust on husband’s form_706 and attached a statement allocating husband’s additional dollar_figure gst_exemption to daughter’s trust if the extension of time to allocate is not granted as discussed below husband’s form_706 was filed on date daughter died on date you have requested an extension of time under sec_2642 and sec_301_9100-3 to make allocations of husband’s dollar_figure gst_exemption to husband’s year year and year transfers to the trusts sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-150721-04 under sec_2652 an individual shall be treated as transferring any property with respect to which such individual is the transferor the term transferor means in general either the decedent in the case of any property subject_to the estate_tax or the donor in the case of property subject_to the gift_tax sec_2654 provides that for purposes of the gst tax the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts sec_26_2654-1 of the generation-skipping_transfer_tax regulations provides that if a single trust consists solely of substantially separate and independent shares for different beneficiaries the share attributable to each beneficiary or group of beneficiaries is treated as a separate trust for gst purposes however a portion of a_trust is not a separate share unless such share exists from and at all times after the creation of the trust additions to and distributions from such trusts are allocated pro_rata among the separate trusts unless the governing instrument expressly provides otherwise sec_26_2654-1 provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for gst purposes additions to and distributions from such trusts are allocated pro_rata among the separate trusts unless otherwise expressly provided in the governing instrument if an individual makes an addition to a_trust of which the individual is not the sole transferor the portion of the single trust attributable to each separate trust is determined by multiplying the fair_market_value of the single trust immediately after the contribution by a fraction the numerator of the fraction is the value of the separate trust immediately after the contribution the denominator of the fraction is the fair_market_value of the all the property in the single trust immediately_after_the_transfer sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or the property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which sec_2631 as in effect at the time of the transfers to the trusts in this case plr-150721-04 may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2654-1 of the regulations provides that with respect to a separate share treated as a separate trust under sec_26_2654-1 and an individual’s gst_exemption is allocated to the separate trust sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return form_709 the value of the property for purposes of determining the inclusion_ratio shall be its value as finally determined for gift_tax purposes and such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except plr-150721-04 in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly the executor of husband’s estate is granted an extension of time of days from the date of this letter to allocate dollar_figure of husband’s available gst tax exemption to husband’s year year and year transfers to daughter’s trust and son’s trust the allocations can be made only to the separate portion of each trust for which husband is the transferor and must be equally allocated among the trusts the allocations will be effective as of the dates of the transfers and should be made based on the value of the property transferred to the trusts on the dates of the transfers the allocations of husband’s gst_exemption should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal plr-150721-04 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs special industries copy of letter copy for sec_6110 purposes enclosures cc ------------------------
